t c memo united_states tax_court charles vernon roberts petitioner v commissioner of internal revenue respondent docket no filed date stanley arouty for petitioner kimberly a santos for respondent memorandum findings_of_fact and opinion foley judge the issues for decision are whether petitioner may exclude from gross_income certain retirement payments relating to and whether petitioner is liable for a sec_6662 a accuracy-related_penalty 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court continued findings_of_fact on date the u s bankruptcy court for the central district of california ordered the release of petitioner’s dischargeable debts relating to on date in a memorandum opinion we sustained respondent’s proposed deficiency relating to which respondent later assessed on date roberts v commissioner tcmemo_1996_346 in petitioner retired from his career as an engineer and received taxable pension income with the assistance of a professional tax adviser petitioner reported the pension income on his federal_income_tax return relating to return in petitioner received pension income and social_security payments collectively retirement income and was sent quarterly pension benefit statements which indicated amounts withheld in petitioner hired a different professional tax adviser bradley e henschel to prepare his federal_income_tax return relating to original return and informed mr henschel that he had not yet received forms relating to his retirement income uncertain of how much of his retirement income was taxable petitioner provided mr henschel with the continued rules_of_practice and procedure quarterly pension benefit statements mr henschel determined that none of petitioner’s retirement income was taxable on date petitioner timely filed his original return on which he reported zero taxable_income withheld taxes of dollar_figure relating to his pension and a dollar_figure overpayment at the time petitioner filed his original return he had not yet received forms relating to his retirement income respondent processed the original return allowed the dollar_figure overpayment and applied this amount to petitioner’s outstanding tax_liability relating to respondent subsequently began an audit of petitioner’s original return in response to respondent’s audit petitioner prepared an amended federal_income_tax return relating to amended return on which he reported as taxable dollar_figure of pension income and dollar_figure of social_security_benefits respondent received the amended return on date but did not process it on date respondent sent petitioner a statutory_notice_of_deficiency relating to the original return in the notice respondent determined that petitioner’s retirement income was taxable and that he was liable for an accuracy-related_penalty respondent also determined that petitioner was required 2respondent also determined that petitioner was entitled to a dollar_figure economic stimulus credit which respondent applied to his tax_liability relating to to report as taxable the same amount of retirement income ie dollar_figure of pension income and dollar_figure of social_security_benefits that he reported on his amended return on date petitioner while residing in inglewood california filed his petition with the court opinion petitioner concedes that dollar_figure of pension income and dollar_figure of social_security_benefits are taxable he does however advance other contentions as to why we should not sustain respondent’s deficiency determination petitioner contends that it was improper for respondent to apply the overpayment claimed on his original return to a prior year tax_liability the tax_court is a court of limited jurisdiction and we may exercise jurisdiction only to the extent authorized by congress 85_tc_527 sec_6402 provides that the commissioner may apply an overpayment against any_tax liability of the taxpayer sec_6512 expressly restrains the court from reviewing any application of an overpayment made pursuant to sec_3pursuant to sec_7491 petitioner has the burden_of_proof unless he introduces credible_evidence relating to the issue that would shift the burden to respondent see rule a our conclusions however are based on a preponderance_of_the_evidence and thus the allocation of the burden_of_proof is immaterial see 110_tc_189 ndollar_figure thus as we have previously held we do not have jurisdiction to review an application of an overpayment to a prior year 112_tc_46 in addition after the application of an overpayment the commissioner is not precluded as petitioner contends from determining a deficiency relating to the year for which the overpayment was originally claimed id pincite 91_tc_85 petitioner further contends that respondent was required to treat his amended return as superseding the original return we disagree taxpayers are permitted to submit amended returns but the commissioner is not statutorily required to accept an amended_return or to treat an amended_return as superseding an original return 211_f3d_504 9th cir aff’g tcmemo_1998_297 respondent contends that petitioner is liable for a sec_6662 accuracy- related penalty relating to sec_6662 and b imposes a penalty on the amount of any underpayment attributable to various factors including negligence or disregard of rules or regulations sec_6664 however provides that no penalty shall be imposed if a taxpayer demonstrates that 4respondent bears and has met the burden of production relating to this penalty see sec_7491 116_tc_438 there was reasonable_cause for the underpayment and that the taxpayer acted in good_faith reliance on professional tax_advice qualifies as reasonable_cause and good_faith if the reliance was reasonable and the taxpayer acted in good_faith see sec_1_6664-4 income_tax regs despite respondent’s contentions to the contrary we conclude that petitioner made reasonable efforts to assess his proper tax_liability and believed in good_faith that his federal_income_tax liability was accurately reported furthermore petitioner reasonably and in good_faith relied on mr henschel to prepare the original return see id accordingly petitioner had reasonable_cause for the underpayment and is not liable for the penalty contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
